Citation Nr: 0208131	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  99-06 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service-connection for residuals of a 
broken right toe.  

2.  Entitlement to service-connection for degenerative disc 
disease at L5-S1, with minimal vacuum phenomenon, posterior 
bulge disc, narrowing of the intervertebral foramen 
bilaterally and mild compression effect upon the thecal sac.  

3.  Entitlement to service-connection for residuals of a 
right shoulder injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on full-time active duty in a regular 
component of the Armed Forces from August 1976 to November 
1980.  The record also shows that he served on active duty 
for training in Reserves and National Guard units.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the San 
Juan, Puerto Rico, Department of Veteran's Affairs (VA) 
Regional Office (RO), which denied service-connection for 
right toe disorder, right shoulder disorder, and back 
disorder.  

The Board remanded these issues in February 2001.  The 
requested development has been accomplished and the matter 
has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Service medical records do not show that the veteran 
incurred a broken right toe.  

2.  The veteran has not been shown by competent medical 
evidence to have residuals of a broken right toe.  

3.  Arthritis was not demonstrated within one year after 
separation from service.  

4.  Competent medical evidence attributing degenerative disc 
disease at L5-S1, with minimal vacuum phenomenon, posterior 
bulge disc, narrowing of the intervertebral foramen 
bilaterally and mild compression effect upon the thecal sac 
to service has not been presented.  

5.  Service medical records do not show that the veteran 
incurred a right shoulder injury.  

6.  The veteran has not been shown by competent medical 
evidence to have residuals of a right shoulder injury.  


CONCLUSIONS OF LAW

1.  Residuals of a broken right toe were not incurred in or 
aggravated by the veteran's active service.  38 U.S.C. § 
1101, 1131, 5103A, 5107(b) (2002); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2001).  

2.  Degenerative disc disease at L5-S1, with minimal vacuum 
phenomenon, posterior bulge disc, narrowing of the 
intervertebral foramen bilaterally and mild compression 
effect upon the thecal sac was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C. § 1101, 1131, 
5103A, 5107(b) (2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2001).  

3.  Residuals of a right shoulder injury were not incurred in 
or aggravated by the veteran's active service.  38 U.S.C. § 
1101, 1110, 1131, 5103A, 5107(b) (2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The October 1998 rating decision, February 1999 and June 1999 
Statements of the Case, August 2000 and August 2001 
Supplemental Statements of the Case as well as the April 2001 
RO letter informed the veteran of the evidence needed to 
substantiate the claim.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  38 U.S.C. §§ 5102, 5103A (2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159(b)).  The 
veteran has not referenced any unobtained evidence that might 
aid the claim or that might be pertinent to the basis of the 
denial of the claim.  See 38 U.S.C. § 5103A (2002); 66 Fed. 
Reg. 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  The veteran was afforded VA examinations in 
September 1998 and June 2000.  See 38 U.S.C. § 5103A (2002); 
66 Fed. Reg. 45,631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C. §§ 1110, 1131 (2002); 38 C.F.R. §§ 3.303, 
3.304 (2001).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  

A claim based on chronicity requires that (1) the chronic 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App 489 (1997).  
Although a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, a lay person is competent 
to testify as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995); Espiritu v. Derwinski, 2 Vet.  
App. 492 (1992).  Notwithstanding a claimant's showing of 
post service symptomatology and in-service injury, competent 
medical expertise is required to make a medical diagnosis and 
relate the present diagnosis to service.  Summers v. Gober, 
225 F.3d 1293 (Fed. Cir. 2000).  

Residuals of a Broken Right Toe 

Upon consideration of all the evidence of record, the Board 
finds that the veteran does not have any residuals of a 
broken right toe.  Service medical records show that the 
veteran suffered a laceration to the right foot in 1979.  
There was a medium laceration on the side of the right foot 
with little of no sensation, moderate pain when moving toes.  
Post service medical evidence, to include VA and private 
medical records, does not show that the veteran has any 
complaints or findings with regard to any toe on his right 
foot.  

The only evidence of the existence of this disability is the 
veteran's written statements.  Because the veteran is a 
layperson with no medical training or expertise, his 
contentions standing alone do not constitute competent 
medical evidence of a current disability.  A lay person can 
certainly attest to observations of symptomatology.  However, 
the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge such as a diagnosis as to the 
cause of the claimed symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The veteran has not produced any 
medical evidence that would tend to show a presently existing 
right toe disability.  

He is not competent to offer a medical opinion or establish 
that he has a disability due to a disease or injury.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In the 
absence of proof of a present disability there is no basis on 
which to grant service-connection.  Lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 
at 469.  However, where the claim involves issues of medical 
fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.  Accordingly, as there is no competent medical 
evidence establishing that the veteran currently has a right 
toe disability his claim must be denied.

Degenerative Disc Disease at L5-S1  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis, specifically, 
degenerative disc disease, becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 
1112, 1113 (2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service medical records do not show that the veteran 
complained of or was seen for back pain.  There is no 
competent medical evidence or opinion in the record, which 
attributes the veteran's current degenerative disc disease at 
L5-S1, with minimal vacuum phenomenon, posterior bulge disc, 
narrowing of the intervertebral foramen bilaterally and mild 
compression effect upon the thecal sac to his active service.  
The veteran is competent when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

There is no treatment record showing any unequivocal 
complaint during service, and degenerative disc disease is 
not verified over a long period following the veteran's 
release from active service.  The veteran's active duty ended 
in November 1980.  He served on active duty for training in 
Reserves and National Guard units from December 1975 to March 
1976 and from July 1981 to November 1981.  The first medical 
evidence of back pain complaints was in October 1996.  The 
first medical evidence of degenerative disc disease was in 
December 1999, which is over 17 years after the veteran's 
termination of service, both active duty and active duty for 
training.  The evidence does not show that degenerative disc 
disease was manifested in service or to a compensable degree 
within one year after the veteran's termination of service.  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim of service connection for 
degenerative disc disease at L5-S1, with minimal vacuum 
phenomenon, posterior bulge disc, narrowing of the 
intervertebral foramen bilaterally and mild compression 
effect upon the thecal sac on a direct basis or presumptively 
under the provisions of 38 C.F.R. §§ 3.307, 3.309 (2001).  

Residuals of a Right Shoulder Injury 

Upon consideration of all the evidence of record, the Board 
finds that the veteran does not have any residuals of a right 
shoulder injury.  Service medical records show that the 
veteran complained of a stiff neck on the right side in 
September 1977.  However, there were no complaints of right 
shoulder pain.  Post service medical evidence, to include VA 
and private medical records, does not show that the veteran 
has any complaints or findings with regard to his right 
shoulder.  

The only evidence of the existence of this disability is the 
veteran's written statements.  Lay testimony is competent 
when it regards the readily observable features or symptoms 
of injury or illness.  Because the veteran is a layperson 
with no medical training or expertise, his contentions 
standing alone do not constitute competent medical evidence 
of a current disability.  Where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  See Espiritu, 2 Vet. 
App. at 494; Grottveit, 5 Vet. App. at 93; Layno, 6 Vet. App. 
at 469.  The veteran has not produced any medical evidence 
that would tend to show a presently existing right shoulder 
disability.  In the absence of proof of a present disability 
there is no basis on which to grant service-connection.  
Accordingly, as there is no competent medical evidence 
establishing that the veteran currently has a right shoulder 
disability his claim must be denied.  

38 U.S.C. § 5107(b)  

In reaching these decisions the Board considered the benefit- 
of-the-doubt rule, but since the preponderance of the 
evidence is against the veteran's claims, this doctrine does 
not apply.  38 U.S.C. § 5107(b).  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to service-connection for residuals of a broken 
right toe is denied.  

Entitlement to service-connection for degenerative disc 
disease at L5-S1, with minimal vacuum phenomenon, posterior 
bulge disc, narrowing of the intervertebral foramen 
bilaterally and mild compression effect upon the thecal sac 
is denied.  

Entitlement to service-connection for residuals of a right 
shoulder injury is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

